PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Patent No. 11,003,044
Issue Date:   11 May 2021
Application No. 16/799,770
Filing or 371(c) Date: 24 Feb 2020
Attorney Docket No.   074128-0230 

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.182, filed 28 September 2021, requesting issuance of a duplicate Letters Patent for the above-identified patent.

The petition is DISMISSED.

Petitioner has requested a duplicate letters patent for the above-identified patent and has paid a fee of $420. Petitioner has indicated that the purpose of the duplicate letters patent is “to provide the second applicant a complete ribbon copy of the patent as granted.”

Petitioner is advised that the Office will only issue a “Duplicate Letters Patent” under 37 CFR 1.182 where an allegation is made that the original Letters Patent was either lost, stolen or destroyed.  Petitioner may wish to consider filing a request for issuance of a Presentation Patent.  

A Presentation Patent is the first page of the above-stated Letters Patent on heavy paper including a seal that is suitable for framing and hanging on the wall.  The cost is $25.00 (USPTO website should be consulted since fees are subject to change) and usually processes within ten working days.  If a Presentation Patent is, in fact, desired, Petitioner may submit a request therefor to the Office of Document Services addressed as follows:

		Director, U.S. Patent and Trademark Office 
Mail Stop Document Services 
P.O. Box 1450 
Alexandria, VA 22213 

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-6735.  Any questions concerning a Presentation Patent should be directed to the Office of Document Services at (571) 272-3150.

/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET